962 So. 2d 379 (2007)
Kevin ANDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2671.
District Court of Appeal of Florida, Fourth District.
August 1, 2007.
Paul S. Reed of Catania & Catania, P.A., Tampa, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Kevin Anderson entered a plea of no contest to perjury in an official proceeding and was sentenced to 30 months in prison followed by six months of probation. In *380 this appeal, Anderson attacks his sentence because the criminal charges arose "from a proceeding that violated his due process rights."
This court does not have jurisdiction to review this issue because Anderson failed to file a motion to withdraw plea in the trial court, and instead filed this direct appeal. See Lloyd v. State, 876 So. 2d 1227, 1228 (Fla. 4th DCA 2004); Oliver v. State, 899 So. 2d 1195, 1197 (Fla. 5th DCA 2005); Carter v. State, 791 So. 2d 525, 526-27 (Fla. 1st DCA 2001); Keith v. State, 582 So. 2d 1200 (Fla. 1st DCA 1991); Harris v. State, 563 So. 2d 792 (Fla. 1st DCA 1990); Jones v. State, 468 So. 2d 253 (Fla. 2d DCA 1985); Skinner v. State, 399 So. 2d 1064 (Fla. 5th DCA 1981); see also Leonard v. State, 760 So. 2d 114 (Fla.2000).
The appeal is affirmed.
STONE, POLEN and GROSS, JJ., concur.